Plaintiff in error, Oscar Lemming, was convicted on an information charging illegal possession of intoxicating liquor, and his punishment assessed at confinement in the county jail for 30 days and a fine of $50. From the judgment entered on the verdict he appealed, by filing in this court on October 2d a petition in error with case-made.
The evidence shows that W.I. Eads and four or five other officers of Oklahoma City, in executing a search warrant against the defendant's premises on West Thirty-Third street, Oklahoma City, found in the basement a still and about a gallon of corn whisky, and about a gallon of wine and 20 gallons of mash, and found in the garage three 30-gallon kegs of mash, working, and also found about 20 gallons of whisky concealed behind the ceiling in the garage.
The errors assigned are that the verdict is contrary to law and the evidence and that the court erred in admitting incompetent testimony and in its instructions to the jury. An examination of the record discloses that this appeal is wholly destitute of merit. The evidence of guilt is conclusive, and no material error is apparent.
The judgment and sentence appealed from is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur. *Page 123